UNITED STATES DISTRICT COURT                        EASTERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA                        '
                                                '
                                                '
v.                                              '           NO. 1:01-cr-217
                                                '
                                                '
JOHN ANTHONY LANDRIO                            '

                   ORDER ADOPTING THE MAGISTRATE JUDGE'S
                       REPORT AND RECOMMENDATION

       The court referred a petition alleging violations of supervised release conditions to the

Honorable Zack Hawthorn, United States Magistrate Judge, at Beaumont, Texas, for

consideration pursuant to applicable laws and orders of this court. The court has received and

considered the Report of the United States Magistrate Judge filed pursuant to such order, along

with the record, pleadings and all available evidence.

       At the close of the revocation hearing, U.S. Magistrate Judge Zack Hawthorn

recommended:

1.     that the court find that the Defendant violated the first allegation in the petition that he
       failed to follow a mandatory condition of release;

2.     that the Defendant’s supervised release should be revoked pursuant to 18 U.S.C. §
       3583; and

3.     the Defendant should be sentenced to a term of 13 months’ imprisonment, with no
       supervised release to follow. The sentence shall run consecutively to case number 1:18-
       cr-44.

       At the close of the revocation hearing, the Defendant, defense counsel and counsel for

the Government each signed a standard form waiving their right to object to the proposed

findings and recommendations contained in the magistrate judge’s report, consenting to

revocation of supervised release and imposition of the sentence recommended. The Defendant
also waived his right to be present with counsel and to speak at sentencing before the court

imposes the recommended sentence.

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct and the report of the magistrate judge is ADOPTED. It is therefore

       ORDERED and ADJUDGED that the petition is GRANTED and John Anthony

Landrio’s supervised release is REVOKED.

       Judgment and commitment will be entered separately, in accordance with the magistrate

         .
judge’s recommendations.
        SIGNED at Beaumont, Texas, this 7th day of September, 2004.
       SIGNED at Beaumont, Texas, this 20th day of February, 2019.




                                        ________________________________________
                                                    MARCIA A. CRONE
                                             UNITED STATES DISTRICT JUDGE




                                             2
